DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific operation of the male and female fasteners (51, 52) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the operation of the attaching element and the locking mechanism is not clear from the disclosure.  The disclosure describes a male fastener (51) and a female fastener (52).  The male fastener interlocks into the female fastener as shown in Fig. 4.  However, how the female fastener 52 transitions from an open position to a closed position to interlock with the male fastener is not described.  The disclosure also notes that the outer tube 200 is pushed down to release the connection (Fig. 5), but the disclosure fails to describe how the tube releases the connection.
Regarding claim 1, the disclosure fails to disclose how the attaching element can be mounted within the cavity above the lower portion of the tubular receiver (i.e. in the upper portion of the tubular receiver) (lines 10-11) and the attaching element is also received in the lower portion of the tubular receiver (lines 13-14).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by “a stabilizing” in line 3.  It appears that this should be “stabilizing unit” or something similar.
Regarding claim 1, “the back panel” in line 7 lacks antecedent basis.
Regarding claim 1, it should read “configured to receive[[d]] the attaching element” in line 14.  
Regarding claim 1, “the frame” and “the bottom panel” in line 16 lacks antecedent basis.
Regarding claim 1, it is not clear how (a) the attaching element can be mounted within the cavity above the lower portion of the tubular receiver (i.e. in the upper portion of the tubular receiver) (lines 10-11), (b) the locking mechanism (of the umbrella handle) securely engaging with the attaching element (lines 11-13; this would be in the upper portion of the tubular receiver) and (c) the lower portion of the tubular receiver operationally configured to receive the attaching element of the handle (lines 13-14).  First, it is noted that the attaching element is mounted within the cavity, not on the handle as recited in (c).  However, even if the attaching element in (c) is changed to the locking mechanism, the clause is still problematic because recitation (a) makes it clear that the attaching element (which connects to the locking mechanism) is mounted in the upper portion of the tubular receiver, while recitation (c) states that the lower portion of the tubular receiver receives the attaching element.
Regarding claim 1, the last line should read “asynchronous[[ly]] adjustment to a cavity of the carrier bag[[s]] or the backpack[[s]].”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  For example, US Published Application 2013/0213445 to Christie discloses an anchoring device used in combination with a carrier bag or backpack and an umbrella including a bottom and top panel (Figs. 2, 4a, 6B), US Patent 3,120,332 to White discloses an umbrella holder including a bottom, top and horizontal panel (Fig. 2) and GB 2,214,802 to Song discloses an umbrella holder including a central column (6) and a tubular receiver (1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734